Exhibit 10.32

Synovus Financial Corp.’s

Annual Base Salaries for Named Executive Officers

Set forth below are the base salaries for persons identified as “named executive
officers” of Synovus Financial Corp. (“Synovus”) for the year ended December 31,
2010, as approved by the Compensation Committee of the Board of Directors:

 

Name

  

Title

   Base Salary   Kessel D. Stelling    President and Chief Executive Officer   
$ 875,000    Richard E. Anthony    Chairman of the Board and Former Chief
Executive Officer      928,200    Thomas J. Prescott    EVP and Chief Financial
Officer      387,000    Roy Dallis Copeland, Jr.        EVP and Chief Banking
Officer      315,000    Samuel F. Hatcher    EVP, General Counsel and Secretary
     325,000    Elizabeth R. James    Former Vice Chairman, Chief Information
Officer and Chief People Officer      431,000   